*301
Curia,

per Sutherland, J.
In The Overseers of the Poor of the town of Whitestown v. The Overseers of the Poor of the town of Constable, (14 John. 469) it was held, “ that an indefeasible equitable interest, in land, was a purchase of an estate or interest, within the meaning of the 4th section of the act for the relief and settlement of the poor,” (1 R. L. 280) and gave a settlement to the owner of it, in the town where the land lay, provided he actually paid for it the sum of $75 ; and in Augusta v. Paris, (16 John. 281) Spencer, J. in delivering the opinion of the Court, says, “ the statute contemplates two things—-the ability of the purchaser to pay, and his actually paying $75, in order that the payment shall acquire to the purchaser an estate or interest in lands.11 The money must not only be paid, but an indefeasible interest in land, either legal or equitable, must be actually acquired. If the vendor, therefore, has no title or interest in the land which he undertakes to sell, the vendee is not a purchaser, within the meaning of the statute, although he may have paid a full consideration for a good title. (Blenheim v. Windham, 11 John. Rep. 7.)
In this case, Betsey Converse, the administratrix of Converse, had no authority to sell the lands of her intestate, until the Surrogate made an order for that purpose. An administrator has no control over the lands of the intestate. His authority extends only to the personalty. If that is insufficieut to pay the debts of the intestate, the statute directs the manner in which an order for the sale of a sufficient quantity of the real estate to pay the debts may be obtained. But, until such order is made, any contract which the administrator may make for the sale of the land, is utterly void, and incapable of being enforced, either at law or in Equity.
The doctrine, that where a person, having no title to land, conveys to another, and afterwards acquires a title to the same land, the subsequently acquired title shall enure to the benefit of his grantee, and the confirmation of his title, as established in Jackson v. Stevens, (13 John. 316, and the ca*302ses there cited,) is not applicable to a case like this. The administratrix never did acquire a beneficial interest in the land of her intestate. The Surrogate’s order gave her merely a naked authority to sell; and it would be against the policy of the law to permit the exercise of that authority to be influenced or controlled by any previous contract which she may have made. The sale, as finally made, gives the title, and can have no relation to any previous agreement. The bond of Betsey Converse to Stratton, by which she bound herself to give him a deed for the land, being absolutely void, the assignment of it to Ward passed no estate or interest inland, by which he acquired a settlement in the town of Bridgewater.
Order of Sessions reversed.